Case 2:15-cv-06076-MCA-MAH Document 395 Filed 12/11/19 Page 1 of 2 PageID: 6857



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


   SECURITIES AND EXCHANGE
   COMMISSION,                                             CA No. 15-cv-06076(MCA-MAH)

                                Plaintiff,

                        v.                                 DECLARATION OF JOHN
                                                           DONNELLY REGARDING SERVICE
   ARKADIY DUBOVOY,et al.,                                 OF PROCESS

                                Defendants.


        I, John Donnelly, declare as follows:

                I am counsel for plaintiff Securities and Exchange Commission (the

"Commission" or "Plaintiffl') in this action. I make this Declaration regarding service of process

 via email on defendants Oleksander Ieremenko ("Ieremenko"), Ivan Turchynov ("Turchynov"),

 and Pavel Dubovoy("Dubovoy") pursuant to the Court's Order granting the Commission's

 Motion to serve these defendants through alternative means. (Docket No. 392).

        2.      On November 21, 2019, the Commission sent an email to Ieremenko's email

 address, attaching a copy of each ofthe following documents: (1)Amended Complaint;

(2)Summons; and(3)the Court's Order granting the Commission's motion for alternative

 service. A true and correct copy ofthis email, excluding attachments, is attached hereto as

 Exhibit 1.

        3.      That same day, the Commission sent an email to Turchynov's email address,

 attaching a copy of each of the following documents: (1) Amended Complaint;(2) Summons;

 and (3)the Court's Order granting the Commission's motion for alternative service. A true and

 correct copy ofthis email, excluding attachments, is attached hereto as Exhibit 2.
Case 2:15-cv-06076-MCA-MAH Document 395 Filed 12/11/19 Page 2 of 2 PageID: 6858



        4.      On the same day, the Commission also sent an email to Dubovoy's email address,

 attaching a copy of each ofthe following documents: (1) Amended Complaint;(2) Summons;

 and (3)the Court's Order granting the Commission's motion for alternative service. A true and

 correct copy of this email, excluding attachments, is attached hereto as Exhibit 3.

        5.      None of these emails was returned as undeliverable.

        6.      None ofthese three defendants has responded.

        7.      Pursuant to the Court's Order, Plaintiff is also in the process of having the

 requisite Notice published in the New York Times International Edition. Plaintiff expects the

 Notice to run once per week between December 9, 2019 and December 30, 2019, and will file

 another declaration when that process is complete.

        I declare under penalty of perjury under the laws of the United States of America,

 pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my

 information and belief.


                                                                            Donnelly

 Dated: December 11, 2019
